Exhibit 10.6
AMENDED AND RESTATED
WOLVERINE WORLD WIDE, INC.
STOCK INCENTIVE PLAN OF 2003
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the STOCK INCENTIVE
PLAN OF 2003 (the “Plan”) for its corporate, divisional and Subsidiary officers
and key employees. The Plan permits the grant and award of Stock Options,
Restricted Stock, and Stock Awards.
1.2 Purpose of Plan. The purpose of the Plan is to provide officers and key
management employees of the Company, its divisions and its Subsidiaries with an
increased incentive to contribute to the long-term performance and growth of the
Company and its Subsidiaries, to join the interests of officers and key
employees with the interests of the Company’s stockholders through the
opportunity for increased stock ownership and to attract and retain officers and
key employees. The Plan is further intended to provide flexibility to the
Company in structuring long-term incentive compensation to best promote the
foregoing objectives. Within that context, it is intended that most awards of
Stock Options under the Plan are to provide performance-based compensation under
Section 162(m) of the Code and the Plan shall be interpreted, administered and
amended if necessary to achieve that purpose.
SECTION 2
Definitions
The following words have the following meanings unless a different meaning
plainly is required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Board” means the Board of Directors of the Company.
2.3 “Change in Control,” unless otherwise defined in an Incentive Award, means
(a) the failure of the Continuing Directors at any time to constitute at least a
majority of the members of the Board; (b) the acquisition by any Person other
than an Excluded Holder of beneficial ownership (within the meaning of
Rule 13d-3 issued under the Act) of 20% or more of the outstanding Common Stock
or the combined voting power of the Company’s outstanding securities entitled to
vote generally in the election of directors; (c) the approval by the
stockholders of the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (d) the approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company or the sale
or disposition of all or substantially all of the assets of the Company other
than to a Permitted Successor.
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board. The Committee
shall consist of at least 2 members of the Board and all of its members shall be
“non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in the regulations issued under Section 162(m) of
the Code.

 

 



--------------------------------------------------------------------------------



 



2.6 “Common Stock” means the Common Stock, $1 par value, of the Company.
2.7 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.
2.8 “Continuing Directors” mean the individuals constituting the Board as of the
date this Plan was adopted and any subsequent directors whose election or
nomination for election by the Company’s stockholders was approved by a vote of
three-quarters (3/4) of the individuals who are then Continuing Directors, but
specifically excluding any individual whose initial assumption of office occurs
as a result of either an actual or threatened solicitation subject to
Rule 14a-12(c) of Regulation 14A issued under the Act or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board.
2.9 “Employee Benefit Plan” means any plan or program established by the Company
or a Subsidiary for the compensation or benefit of employees of the Company or
any of its Subsidiaries.
2.10 “Excluded Holder” means (a) any Person who at the time this Plan was
adopted was the beneficial owner of 20% or more of the outstanding Common Stock;
or (b) the Company, a Subsidiary or any Employee Benefit Plan of the Company or
a Subsidiary or any trust holding Common Stock or other securities pursuant to
the terms of an Employee Benefit Plan.
2.11 “Incentive Award” means the award or grant of a Stock Option, Restricted
Stock, or Stock Award to a Participant pursuant to the Plan.
2.12 “Market Value” shall equal the closing market price of shares of Common
Stock reported on the New York Stock Exchange (or any successor exchange that is
the primary stock exchange for trading of Common Stock) on the date of grant,
exercise or vesting, as applicable, or if the New York Stock Exchange (or any
such successor) is closed on that date, the last preceding date on which the New
York Stock Exchange (or any such successor) was open for trading and on which
shares of Common Stock were traded.
2.13 “Participant” means a corporate officer, divisional officer or any key
employee of the Company, its divisions or its Subsidiaries who is granted an
Incentive Award under the Plan.
2.14 “Permitted Successor” means a company that, immediately following the
consummation of a transaction specified in clauses (c) and (d) of the definition
of “Change in Control” above, satisfies each of the following criteria: (a) 50%
or more of the outstanding common stock of the company and the combined voting
power of the outstanding securities of the company entitled to vote generally in
the election of directors (in each case determined immediately following the
consummation of the applicable transaction) is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners of the Company’s outstanding Common Stock and outstanding securities
entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

 

2



--------------------------------------------------------------------------------



 



2.15 “Person” has the same meaning as set forth in Sections 13(d) and 14(d)(2)
of the Act.
2.16 “Restricted Period” means the period of time during which Restricted Stock
awarded under the Plan is subject to restrictions. The Restricted Period may
differ among Participants and may have different expiration dates with respect
to shares of Common Stock covered by the same Incentive Award.
2.17 “Restricted Stock” means Common Stock awarded to a Participant pursuant to
Section 6 of the Plan.
2.18 “Retirement” means the voluntary termination of all employment by a
Participant after the Participant has attained (i) 50 years of age and seven
years of service (as an employee and/or officer of the Company or a Subsidiary),
(ii) 62 years of age, or (iii) such other age or years of service as shall be
determined by the Committee in its sole discretion or as otherwise may be set
forth in the Incentive Award agreement or other grant document with respect to a
Participant and a particular Incentive Award.
2.19 “Stock Award” means an award of Common Stock awarded to a Participant
pursuant to Section 7 of the Plan.
2.20 “Stock Option” means the right to purchase Common Stock at a stated price
for a specified period of time. For purposes of the Plan, a Stock Option may be
either an incentive stock option within the meaning of Section 422(b) of the
Code or a nonqualified stock option.
2.21 “Subsidiary” means any corporation or other entity of which 50% or more of
the outstanding voting stock or voting ownership interest is directly or
indirectly owned or controlled by the Company or by one or more Subsidiaries of
the Company.
SECTION 3
Administration
3.1 Power and Authority. The Committee shall administer the Plan. The Committee
may delegate record keeping, calculation, payment and other ministerial
administrative functions to individuals designated by the Committee, who may be
officers or employees of the Company or its Subsidiaries. Except as limited in
this Plan or as may be necessary to ensure that this Plan provides
performance-based compensation under Section 162(m) of the Code, the Committee
shall have all of the express and implied powers and duties set forth in the
Bylaws of the Company and this Plan, shall have full power and authority to
interpret the provisions of the Plan and Incentive Awards granted under the Plan
and shall have full power and authority to supervise the administration of the
Plan and Incentive Awards granted under the Plan and to make all other
determinations considered necessary or advisable for the administration of the
Plan. All determinations, interpretations and selections made by the Committee
regarding the Plan shall be final and conclusive. The Committee shall hold its
meetings at such times and places as it considers advisable. Action may be taken
by a written instrument signed by a majority of the members of the Committee and
any action so taken shall be fully as effective as if it had been taken at a
meeting duly called and held. The Committee shall make such rules and
regulations for the conduct of its business as it considers advisable.

 

3



--------------------------------------------------------------------------------



 



3.2 Grants or Awards to Participants. In accordance with and subject to the
provisions of the Plan, the Committee shall have the authority to determine all
provisions of Incentive Awards as the Committee may consider necessary or
desirable and as are consistent with the terms of the Plan, including, without
limitation, the following: (a) the persons who shall be selected as
Participants; (b) the nature and, subject to the limitations set forth in
Sections 4.1 and 4.2 of the Plan, extent of the Incentive Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Incentive Award, any exercise price, the manner in which an Incentive
Award will vest or become exercisable and the form of payment for the Incentive
Award); (c) the time or times when Incentive Awards will be granted; (d) the
duration of each Incentive Award; and (e) the restrictions and other conditions
to which payment or vesting of Incentive Awards may be subject.
3.3 Amendments or Modifications of Awards. The Committee shall have the
authority to amend or modify the terms of any outstanding Incentive Award in any
manner, provided that the amended or modified terms are not prohibited by the
Plan as then in effect and provided such actions do not cause an Incentive Award
not already subject to Section 409A of the Code to become subject to
Section 409A of the Code, unless the Committee expressly determines to make an
Incentive Award subject to Section 409A of the Code, including, without
limitation, the authority to: (a) modify the number of shares or other terms and
conditions of an Incentive Award; provided that any increase in the number of
shares of an Incentive Award other than pursuant to Section 4.3 shall be
considered to be a new grant with respect to such additional shares for purposes
of Section 409A of the Code and such new grant shall be made at Market Value on
the date of grant; (b) extend the term of an Incentive Award to a date that is
no later than the earlier of the latest date upon which the Incentive Award
could have expired by its terms under any circumstances or the 10th anniversary
of the date of grant (for purposes of clarity, as permitted under Section 409A
of the Code, if the term of a Stock Option is extended at a time when the Stock
Option price equals or exceeds the Market Value, it will not be an extension of
the term of the Stock Option, but instead will be treated as a modification of
the Stock Option and a new Stock Option will be treated as having been granted);
(c) accelerate the exercisability or vesting or otherwise terminate, waive or
modify any restrictions relating to an Incentive Award; (d) accept the surrender
of any outstanding Incentive Award; and (e) to the extent not previously
exercised or vested, authorize the grant of new Incentive Awards in substitution
for surrendered Incentive Awards; provided, however, that such grant of new
Incentive Awards will be considered to be a new grant for purposes of
Section 409A of the Code and such new grant shall be made at Market Value on the
date of the new grant; provided further, that Incentive Awards issued under the
Plan may not be repriced, replaced, regranted through cancellation or modified
without stockholder approval if the effect of such repricing, replacement,
regrant or modification would be to reduce the exercise price of then
outstanding Incentive Awards to the same Participants.
3.4 Indemnification of Committee Members. Neither any member nor former member
of the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each person who
is or shall have been a member of the Committee shall be indemnified and held
harmless by the Company from and against any cost, liability or expense imposed
or incurred in connection with such person’s or the Committee’s taking or
failing to take any action under the Plan. Each such person shall be justified
in relying on information furnished in connection with the Plan’s administration
by any appropriate person or persons.

 

4



--------------------------------------------------------------------------------



 



SECTION 4
Shares Subject to the Plan
4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 of the
Plan, the total number of shares of Common Stock available for Incentive Awards
under the Plan shall be 1,300,000 shares of Common Stock (not including any
adjustments occurring before the date of this amendment pursuant to
Section 4.3). The following shares shall replace shares previously awarded as
Incentive Awards under the Plan and be available for future Incentive Awards
under the Plan: (i) shares subject to Incentive Awards that are canceled,
surrendered, modified, exchanged for substitute Incentive Awards or expire or
terminate prior to the exercise or vesting of the Incentive Award in full;
(ii) shares that are surrendered to the Company in connection with the exercise
or vesting of an Incentive Award or surrendered to satisfy withholding
requirements, whether previously owned or otherwise subject to such Incentive
Award; and (iii) shares of Common Stock repurchased by the Company with the cash
paid by Participants for the exercise price of Incentive Awards. No more than
15% of the shares authorized for issuance under the Plan pursuant to this
Section 4.1 may be issued as Restricted Stock or Stock Awards, combined. Shares
of Common Stock subject to this Section 4.1 shall be authorized and may be
either unissued or treasury shares or shares repurchased by the Company,
including shares purchased on the open market.
4.2 Limitation Upon Incentive Awards. No Participant shall be granted, during
any calendar year, Incentive Awards with respect to more than 300,000 shares of
Common Stock, subject to adjustment as provided in Section 4.3 of the Plan. The
purpose of this Section 4.2 is to ensure that the Plan may provide
performance-based compensation under Section 162(m) of the Code and this
Section 4.2 shall be interpreted, administered and amended if necessary to
achieve that purpose.
4.3 Adjustments.
(a) Stock Dividends and Distributions. If the number of shares of Common Stock
outstanding changes by reason of a stock dividend, stock split, recapitalization
or other general distribution of Common Stock or other securities to holders of
Common Stock, the number and kind of securities subject to Incentive Awards and
reserved for issuance under the Plan and the limitation provided in Section 4.2,
together with applicable exercise prices, as well as the number of shares
available for issuance under the Plan, shall be adjusted appropriately. No
fractional shares shall be issued pursuant to the Plan and any fractional shares
resulting from such adjustments shall be eliminated from the respective
Incentive Awards.

 

5



--------------------------------------------------------------------------------



 



(b) Other Actions Affecting Common Stock. If there occurs, other than as
described in the preceding subsection, any merger, business combination,
recapitalization, reclassification, subdivision or combination approved by the
Board that would result in the Persons who were stockholders of the Company
immediately prior to the effective time of any such transaction owning or
holding, in lieu of or in addition to shares of Common Stock, other securities,
money and/or property (or the right to receive other securities, money and/or
property) immediately after the effective time of such transaction, then the
outstanding Incentive Awards (including exercise prices) and reserves for
Incentive Awards under this Plan shall be adjusted in such manner and at such
time as shall be equitable under the circumstances. It is intended that in the
event of any such transaction, Incentive Awards under this Plan shall entitle
the holder of each Incentive Award to receive (upon exercise in the case of
Stock Options), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.
SECTION 5
Stock Options
5.1 Grant. A Participant may be granted one or more Stock Options under the
Plan. The Committee, in its discretion and except as otherwise limited by the
Plan, may provide in the initial grant of a Stock Option or other Incentive
Award for the subsequent automatic grant of additional Stock Options for the
number of shares, if any, that are surrendered to the Company in connection with
the exercise or vesting of the initial or any subsequently granted Stock Option
or other Incentive Award. Stock Options shall be subject to such terms and
conditions, consistent with the other provisions of the Plan, as may be
determined by the Committee in its sole discretion. The Committee may impose
such restrictions or conditions, consistent with the provisions of the Plan, to
the vesting, or the acceleration of vesting based on any of the performance
goals provided in Section 6.2, of Stock Options as it considers appropriate. The
Committee, in its sole discretion, may establish vesting schedules (i) based
upon Company performance, or (ii) that extend over a period of time selected by
the Committee, provided, that such period of time shall not provide for full
vesting in a period of less than 3 years. In addition, the Committee may vary,
among Participants and among Stock Options granted to the same Participant, any
and all of the terms and conditions of the Stock Options granted under the Plan.
Subject to the limitation imposed by Section 4.2 of the Plan, the Committee
shall have complete discretion in determining the number of Stock Options
granted to each Participant. The Committee may designate whether or not a Stock
Option is to be considered an incentive stock option as defined in Section
422(b) of the Code; provided, that the number of shares of Common Stock that may
be designated as subject to incentive stock options for any given Participant
shall be limited to that number of shares that become exercisable for the first
time by the Participant during any calendar year (under all plans of the Company
and its Subsidiaries) and have an aggregate Market Value less than or equal to
$100,000 (or such other amount as may be set forth in the Code) and all shares
subject to an Incentive Award that have a Market Value in excess of such
aggregate amount shall automatically be subject to Stock Options that are not
incentive stock options.

 

6



--------------------------------------------------------------------------------



 



5.2 Stock Option Agreements. Stock Options shall be evidenced by stock option
agreements and/or certificates of award containing the terms and conditions
applicable to such Stock Options. To the extent not covered by the stock option
agreement, the terms and conditions of this Section 5 shall govern.
5.3 Stock Option Price. The per share Stock Option price shall be determined by
the Committee, but shall be a price that is equal to or greater than 100% of the
Market Value of the Company’s Common Stock on the date of grant.
5.4 Medium and Time of Payment. The exercise price for each share purchased
pursuant to a Stock Option granted under the Plan shall be payable in cash or,
if the Committee consents or provides in the applicable stock option agreement
or grant, in actual or attested shares of Common Stock owned by the Participant
or other consideration substantially equivalent to cash. To the extent any such
amendment would not cause a Stock Option to become subject to Section 409A of
the Code, unless the Committee expressly determines to make a Stock Option
subject to Section 409A of the Code, the time and terms of payment may be
amended with the consent of a Participant before or after exercise of a Stock
Option. The Committee may from time to time authorize payment of all or a
portion of the Stock Option price in the form of a full recourse promissory note
or other deferred payment installments according to such terms as the Committee
may approve. The Board may restrict or suspend the power of the Committee to
permit such loans and may require that adequate security be provided. The
Committee may implement a program for the broker-assisted cashless exercise of
Stock Options. The Company or any of its Subsidiaries shall not extend credit,
directly or indirectly, to an executive officer in violation of Section 13 of
the Act.
5.5 Stock Options Granted to 10% Stockholders. Unless otherwise permitted by
applicable laws and regulations, no Stock Option granted to any Participant who
at the time of such grant owns, together with stock attributed to such
Participant under Section 424(d) of the Code, more than 10% of the total
combined voting power of all classes of stock of the Company or any of its
Subsidiaries may be designated as an incentive stock option, unless such Stock
Option provides an exercise price equal to at least 110% of the Market Value of
the Common Stock on the date of grant and the exercise of the Stock Option after
the expiration of 5 years from the date of grant of the Stock Option is
prohibited by its terms.
5.6 Limits on Exercisability. Except as set forth in Section 5.5, Stock Options
shall be exercisable for such periods, not to exceed 10 years from the date of
grant, as may be fixed by the Committee. At the time of exercise of a Stock
Option, the holder of the Stock Option, if requested by the Committee, must
represent to the Company that the shares are being acquired for investment and
not with a view to the distribution thereof. The Committee may in its discretion
require a Participant to continue the Participant’s service with the Company and
its Subsidiaries for a certain length of time prior to a Stock Option becoming
exercisable and may eliminate such delayed vesting provisions.

 

7



--------------------------------------------------------------------------------



 



5.7 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or permits (before or after
the option grant) or unless the stock option agreement or grant provides
otherwise, Stock Options granted under the Plan may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution, and, as a condition to any
transfer permitted by the Committee or the terms of the stock option agreement
or grant, the transferee must execute a written agreement permitting the Company
to withhold from the shares subject to the Stock Option a number of shares
having a Market Value at least equal to the amount of any federal, state, local
and foreign withholding or other taxes associated with or resulting from the
exercise of a Stock Option. All provisions of a Stock Option that are determined
with reference to the Participant, including without limitation those that refer
to the Participant’s employment with the Company or its Subsidiaries, shall
continue to be determined with reference to the Participant after any transfer
of a Stock Option.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to the exercise of a Stock Option under
the Plan as the Committee deems advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
5.8 Termination of Employment or Officer Status. Unless the Committee otherwise
consents or permits (before or after the option grant) or unless the stock
option agreement or grant provides otherwise:
(a) General. If a Participant ceases to be employed by or an officer of the
Company or a Subsidiary for any reason other than the Participant’s death,
disability, Retirement, consensual severance or termination for cause, the
Participant may exercise his or her Stock Options in accordance with their terms
for a period of 3 months after such termination of employment or officer status,
but only to the extent the Participant was entitled to exercise the Stock
Options on the date of termination. For purposes of the Plan, the following
shall not be considered a termination of employment or officer status: (i) a
transfer of an employee from the Company to any Subsidiary; (ii) a leave of
absence, duly authorized in writing by the Company, for military service or for
any other purpose approved by the Company if the period of such leave does not
exceed 90 days; (iii) a leave of absence in excess of 90 days, duly authorized
in writing by the Company, provided that the employee’s right to re-employment
is guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee’s right to re- employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.
(b) Death. If a Participant dies either while an employee or officer of the
Company or a Subsidiary or after the termination of employment other than for
cause but during the time when the Participant could have exercised a Stock
Option, the Stock Options issued to such Participant shall become fully vested
and exercisable in accordance with their terms by the personal representative of
such Participant or other successor to the interest of the Participant for one
year after the Participant’s death, but not beyond the original terms of the
Stock Options.

 

8



--------------------------------------------------------------------------------



 



(c) Disability. If a Participant ceases to be an employee or officer of the
Company or a Subsidiary due to the Participant’s disability (as defined in the
Company’s long-term disability plan), the Participant shall become fully vested
in any Stock Options that had not been fully vested prior to the disability and
the Participant or the personal representative of the Participant may exercise
his or her Stock Options in accordance with their terms for one year following
such termination of employment, but not beyond the original terms of the Stock
Options.
(d) Participant Retirement. Upon a Participant’s Retirement from the Company as
an employee or officer of the Company or a Subsidiary, the Participant shall be
fully vested in his or her Stock Options granted under the Plan and the
Participant or the personal representative of the Participant, in the event
Participant dies or is disabled subsequent to his or her Retirement, may
exercise the Stock Options in accordance with their terms during the remaining
term of the Stock Options.
(e) Consensual Severance. If a Participant terminates employment with the
Company or a Subsidiary under circumstances (other than death, disability or
Retirement) in which the Committee determines that partial or full vesting of
his or her Stock Options is in the best interests of the Company, the Committee
may, in its sole discretion either before or after such termination, partially
or fully vest any or all of the Participant’s Stock Options that have not been
fully vested prior to such termination and permit the Participant to exercise
his or her Stock Options in accordance with their terms for a period of time as
may be determined by the Committee, but not beyond the original term of the
Stock Options.
(f) Termination for Cause. If a Participant is terminated for cause, the
Participant shall have no further right to exercise any Stock Options previously
granted. The Committee or officers designated by the Committee shall have
absolute discretion to determine whether a termination is for cause.
SECTION 6
Restricted Stock
6.1 Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of the
Plan, a Participant may be granted Restricted Stock under the Plan. Restricted
Stock shall be subject to such terms and conditions, consistent with the other
provisions of the Plan, as shall be determined by the Committee in its sole
discretion. The Committee may impose such restrictions or conditions, consistent
with the provisions of the Plan, to the vesting of Restricted Stock as it
considers appropriate. The Committee in its sole discretion may establish
vesting schedules (i) based upon Company performance, or (ii) that extend over a
period of time selected by the Committee, provided, that such period of time
shall not provide for full vesting in a period of less than 3 years. The
Committee may also require that certificates representing shares of Restricted
Stock be retained and held in escrow by a designated employee or agent of the
Company or any Subsidiary until any restrictions applicable to shares of
Restricted Stock so retained have been satisfied or lapsed.

 

9



--------------------------------------------------------------------------------



 



6.2 Measurement of Performance. If the Committee imposes performance conditions
to the vesting or acceleration of the vesting of Restricted Stock, the Committee
shall select one or more of the following measurements of the performance of the
Company and/or its Subsidiaries, operating divisions or profit centers: net
earnings, net earnings before taxes, operating income, revenues, net sales, net
sales and other operating income, return on sales, return on equity, earnings
per share, total stockholder return, economic value added measurements, return
on invested capital or any of the foregoing before or after the effect of
acquisitions, divestitures, accounting changes, restructuring, or other
extraordinary items. These factors could be measured against pre-determined
levels or the Company’s relative performance when compared to a pre-established
peer group.
6.3 Restricted Stock Agreements. Awards of Restricted Stock shall be evidenced
by restricted stock agreements or certificates of award containing such terms
and conditions, consistent with the provisions of the Plan, as the Committee
shall from time to time determine. Unless a restricted stock agreement or
certificate provides otherwise, Restricted Stock awards shall be subject to the
terms and conditions set forth in this Section 6.
6.4 Termination of Employment or Officer Status. Unless the Committee otherwise
consents or permits (before or after the grant of Restricted Stock) or unless
the restricted stock agreement or grant provides otherwise:
(a) General. In the event of termination of employment or officer status during
the Restricted Period for any reason other than death, disability, Retirement or
consensual severance, any shares of Restricted Stock still subject to
restrictions at the date of such termination shall automatically be forfeited
and returned to the Company. For purposes of the Plan, the following shall not
be considered a termination of employment or officer status: (i) a transfer of
an employee from the Company to any Subsidiary; (ii) a leave of absence, duly
authorized in writing by the Company, for military service or for any other
purpose approved by the Company if the period of such leave does not exceed
90 days; (iii) a leave of absence in excess of 90 days duly authorized in
writing by the Company, provided that the employee’s right to re-employment is
guaranteed by statute, contract or written policy of the Company; and (iv) a
termination of employment with continued service as an officer. For purposes of
the Plan, termination of employment shall be considered to occur on the date on
which the employee is no longer obligated to perform services for the Company or
any of its Subsidiaries and the employee’s right to re- employment is not
guaranteed by statute, contract or written policy of the Company, regardless of
whether the employee continues to receive compensation from the Company or any
of its Subsidiaries after such date.
(b) Death, Retirement or Disability. In the event a Participant terminates his
or her employment with the Company or a Subsidiary because of death, disability
(as defined in the Company’s long-term disability plan) or Retirement during the
Restricted Period, the restrictions applicable to the shares of Restricted Stock
shall terminate automatically.
(c) Consensual Severance. If a Participant terminates employment with the
Company or a Subsidiary during the Restricted Period under circumstances (other
than death, disability or Retirement) in which the Committee determines that
partial or full waiver of the restrictions is in the best interests of the
Company, the Committee may, in its sole discretion either before or after such
termination, waive the restrictions remaining on any or all remaining shares of
Restricted Stock.

 

10



--------------------------------------------------------------------------------



 



6.5 Restrictions on Transferability.
(a) General. Unless the Committee otherwise consents or permits or unless the
terms of the restricted stock agreement or grant provide otherwise: (i) shares
of Restricted Stock shall not be sold, exchanged, transferred, pledged, assigned
or otherwise alienated or hypothecated during the Restricted Period except by
will or the laws of descent and distribution; and (ii) all rights with respect
to Restricted Stock granted to a Participant under the Plan shall be exercisable
during the Participant’s lifetime only by such Participant, his or her guardian
or legal representative.
(b) Other Restrictions. The Committee may impose other restrictions on any
shares of Common Stock acquired pursuant to an award of Restricted Stock under
the Plan as the Committee considers advisable, including, without limitation,
restrictions under applicable federal or state securities laws.
6.6 Legending of Restricted Stock. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:
The shares represented by this certificate were issued subject to certain
restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 2003
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events. Copies of the Plan and the restricted stock agreement are on file in the
office of the Secretary of the Company.
6.7 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to Restricted Stock held of record by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 6.1, 6.4 and 6.5 of the Plan. Unless the Committee otherwise determines
or unless the terms of the restricted stock agreement or grant provide
otherwise, any noncash dividends or distributions paid with respect to shares of
unvested Restricted Stock shall be subject to the same restrictions as the
shares to which such dividends or distributions relate. Any dividend payment
with respect to Restricted Stock shall be made no later than the end of the
calendar year in which the dividends are paid to stockholders, or, if later, the
15th day of the third month following the date the dividends are paid to
stockholders.
SECTION 7
Stock Awards
7.1 Grant. Subject to the limitations set forth in Sections 4.1 and 4.2 of the
Plan, a Participant may be granted one or more Stock Awards under the Plan.
Stock Awards shall be subject to such terms and conditions, consistent with the
other provisions of the Plan, as may be determined by the Committee in its sole
discretion. Notwithstanding the previous sentence, the shares of stock subject
to Stock Awards shall be issued no later than the 15th day of the third month
after the end of the calendar year in which the award is granted.

 

11



--------------------------------------------------------------------------------



 



7.2 Rights as a Stockholder. A Participant shall have all voting, dividend,
liquidation and other rights with respect to shares of Common Stock issued to
the Participant as a Stock Award under this Section 7 upon the Participant
becoming the holder of record of the Common Stock granted pursuant to such Stock
Award; provided, that the Committee may impose such restrictions on the
assignment or transfer of Common Stock awarded pursuant to a Stock Award as it
considers appropriate. Any dividend payment with respect to Stock Awards shall
be made no later than the end of the calendar year in which the dividends are
paid to stockholders, or, if later, the 15th day of the third month following
the date the dividends are paid to stockholders.
SECTION 8
Change in Control
8.1 Acceleration of Vesting. If a Change in Control of the Company shall occur,
then, unless the Committee or the Board otherwise determines with respect to one
or more Incentive Awards, without action by the Committee or the Board: (a) all
outstanding Stock Options shall become immediately exercisable in full and shall
remain exercisable during the remaining terms thereof, regardless of whether the
Participants to whom such Stock Options have been granted remain in the employ
or service of the Company or any Subsidiary; and (b) all other outstanding
Incentive Awards shall become immediately fully vested and exercisable and
nonforfeitable.
8.2 Cash Payment for Stock Options. If a Change in Control of the Company shall
occur, then the Committee, in its sole discretion, and without the consent of
any Participant affected thereby, may determine that some or all Participants
holding outstanding Stock Options shall receive, with respect to some or all of
the shares of Common Stock subject to such Stock Options, as of the effective
date of any such Change in Control of the Company, cash in an amount equal to
the greater of the excess of (a) the highest sales price of the shares on the
New York Stock Exchange on the date immediately prior to the effective date of
such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options.
SECTION 9
General Provisions
9.1 No Rights to Awards. No Participant or other person shall have any claim to
be granted any Incentive Award under the Plan and there is no obligation of
uniformity of treatment of Participants or holders or beneficiaries of Incentive
Awards under the Plan. The terms and conditions of Incentive Awards of the same
type and the determination of the Committee to grant a waiver or modification of
any Incentive Award and the terms and conditions thereof need not be the same
with respect to each Participant or the same Participant.
9.2 Withholding. The Company or a Subsidiary shall be entitled to: (a) withhold
and deduct from future wages of a Participant (or from other amounts that may be
due and owing to a Participant from the Company or a Subsidiary), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, local and foreign withholding and
employment-related tax requirements attributable to an Incentive Award,
including, without limitation, the grant, exercise or vesting of, or payment of
dividends with respect to, an Incentive Award or a disqualifying disposition of
Common Stock received upon exercise of an incentive stock option; or (b) require
a Participant promptly to remit the amount of such withholding to the Company
before taking any action with respect to an Incentive Award. Unless the
Committee determines otherwise, withholding may be satisfied (but only to the
extent necessary to satisfy mandatory statutory withholding amounts) by
withholding Common Stock to be received upon exercise or vesting of an Incentive
Award or by delivery to the Company of previously owned Common Stock.

 

12



--------------------------------------------------------------------------------



 



9.3 Compliance With Laws; Listing and Registration of Shares. All Incentive
Awards granted under the Plan (and all issuances of Common Stock or other
securities under the Plan) shall be subject to all applicable laws, rules and
regulations, and to the requirement that if at any time the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares covered thereby upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the grant of
such Incentive Award or the issue or purchase of shares thereunder, such
Incentive Award may not be exercised in whole or in part, or the restrictions on
such Incentive Award shall not lapse, unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.
9.4 No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements, including the grant of
stock options and other stock-based awards, and such arrangements may be either
generally applicable or applicable only in specific cases.
9.5 No Right to Employment. The grant of an Incentive Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary. The Company or any Subsidiary may at any time dismiss
a Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any written
agreement with a Participant.
9.6 Suspension of Rights under Incentive Awards. The Company, by written notice
to a Participant, may suspend a Participant’s and any transferee’s rights under
any Incentive Award for a period not to exceed 30 days while the termination for
cause of that Participant’s employment with the Company and its Subsidiaries is
under consideration.
9.7 Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
9.8 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included, unless such
construction would cause the Plan to fail in its essential purposes.

 

13



--------------------------------------------------------------------------------



 



SECTION 10
Termination and Amendment
The Board may terminate the Plan at any time or may from time to time amend the
Plan as it considers proper and in the best interests of the Company, provided
that no such amendment may impair any outstanding Incentive Award without the
consent of the Participant, except according to the terms of the Plan or the
Incentive Award and provided further that the Plan may not be amended in any way
that causes the Plan to fail to comply with or be exempt from Section 409A of
the Code, unless the Board expressly determines to amend the Plan to be subject
to Section 409A of the Code. No termination, amendment or modification of the
Plan shall become effective with respect to any Incentive Award previously
granted under the Plan without the prior written consent of the Participant
holding such Incentive Award unless such amendment or modification operates
solely to the benefit of the Participant.
SECTION 11
Effective Date and Duration of the Plan
This Plan shall take effect February 13, 2003, subject to approval by the
stockholders at the 2003 Annual Meeting of Stockholders or any adjournment
thereof or at a Special Meeting of Stockholders. Unless earlier terminated by
the Board of Directors, no Incentive Award shall be granted under the Plan after
February 12, 2013.
As amended October 9, 2008.

 

14